                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO. 3:18cr25-MCR

WILLIAM THOMAS DURHAM
                                      /

                      FINAL ORDER OF FORFEITURE

      This Court has considered, without hearing, the Government’s Motion for

Entry of Final Order of Forfeiture. ECF No. 67. This Court finds as follows:

      WHEREAS, on March 27, 2018, a Federal Grand Jury sitting in the Northern

District of Florida issued a one-count Indictment against the defendant, charging him

with possession of a firearm by a convicted firearm, in violation of Title 18, United

States Code, Sections 922(g)(1) and 924(a)(2); and

      WHEREAS, the Indictment included a Criminal Forfeiture provision,

pursuant to Title 18, United States Code, Section 3665, which put the defendant on

notice that the United States would seek to forfeit the above-described property as

property involved in the offense alleged in Count One; and




                                          1
      WHEREAS, on April 30, 2018, the defendant pled guilty to Count One of the

Indictment. As part of his guilty plea, the defendant agreed that his sentence

included the forfeiture of all forfeitable assets, which included the below-described

property; and

      WHEREAS, on June 8, 2018, this Court entered a Preliminary Order of

Forfeiture against the following property;

     A.    One Hi-Point C9 Pistol, Caliber: 9, Serial Number: 1582233;

     B.    Fifteen Rounds of Assorted Ammunition Caliber: 9; and

      WHEREAS, pursuant to Rule 32.2 (b)(4)(A) of the Federal Rules of Criminal

Procedure, the Preliminary Order of Forfeiture became final as to the defendant,

William Thomas Durham, at the time of his sentencing on February 13, 2019, in the

above-listed property; and

      WHEREAS, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Certain Admiralty or Maritime Claims and Asset Forfeiture Actions, notice of this

forfeiture action and the intent of the United States of America to dispose of the

property was published on an official Internet government forfeiture site,

www.forfeiture.gov, for at least 30 consecutive days, beginning June 12, 2018. Such

notice informs all third parties of their right to file a petition within sixty (60) days

of the first date of publication setting forth their interest in said property; and


                                        2
      WHEREAS, the government has no knowledge of any additional third party

interest in the above-mentioned property and no person or entity has filed a claim, it

is hereby

      ORDERED, ADJUDGED and DECREED that the right, title and interest to

the above-referenced property is hereby condemned, forfeited and vested in the

United States of America and shall be disposed of in accordance with the law.

      SO ORDERED this 9th day of July 2019.



                                        s/    M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




                                          3
